Title: To Thomas Jefferson from Luke O’Dea, 23 June 1801
From: O’Dea, Luke
To: Jefferson, Thomas


               
                  Hond. Sr.
                  June the 23d. 1801
               
               I am informed That there is Publick Gardens To be Laid out in The City of Washington under your sanction and as you have Seen Some of the Beautifull Gardens of Europe I should Be Happy To Dow Buisness for them that Seen and understands more by all accts. than any other man in this Part of the world if the work is Not alredy Bespoke or Dowing By men of Judgement I would undertake the Drawing for the work and finish it To any Neatness Required I Have worked some years for His majesty The King of England and in all the Publick Gardens & Privit Gardens of Note about London in Europe and am confident I can Give more satisfaction To you and the Publick than any other man in america I Have Done 2 Smart Pices of work on the Estern shore of Marylan one for a wm. Paca Esqr. who was once Governor of this state and one for a Mrs Chew Near the same Place. I am Nown To Mr. Mason President of the Columba Bank and some others of the Georgetown Gentry if these Things are Not to Gow on Probeble you may want me To be your own Privit Gardner as I understand the Kitchen fruit flower and Plesure-Gardens Laying out of Hothouses and Greenhouses in the Neatest Europin forms and thier management Nurserys &c . &c . I hope you will forgive this much from my Pen and Remain Sr yr. Obedent and Humble servt.
               
                  
                     Luke O Dea
                  
               
             